UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4032


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MOHAMMAD B. AL-KURDI,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:07-cr-00056-RJC-1)


Submitted:    August 24, 2009                 Decided:   August 28, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mohammad      B.    Al-Kurdi         pleaded     guilty,       pursuant    to   a

plea agreement, to a one-count information that alleged that he

engaged in a conspiracy to commit identity fraud, receipt and

possession of items stolen from a bank, sale of stolen goods,

and    false     representation        of    a     social     security        number,       in

violation      of    18   U.S.C.     § 371       (2006).         The    district       court

sentenced Al-Kurdi on November 19, 2008, to twenty-seven months

of imprisonment, and allowed him to self-report for service of

his sentence.          Al-Kurdi was directed to report to begin his

sentence    on      February    2,   2009,       but    failed   to     report    and    his

whereabouts are unknown.               Al-Kurdi’s attorney timely filed an

appeal and has filed an appellate brief pursuant to Anders v.

California, 386 U.S. 738 (1967).                   For the reasons that follow,

we dismiss the appeal.

            “It has been settled for well over a century that an

appellate court may dismiss the appeal of a defendant who is a

fugitive    from      justice    during      the        pendency      of    his   appeal.”

Ortega-Rodriguez v. United States, 507 U.S. 234, 239 (1993).

Al-Kurdi’s fugitive status “disentitles [him] to call upon the

resources of the Court for determination of his claims.”                              Id. at

240 (quoting Molinaro v. New Jersey, 396 U.S. 365, 366 (1970)).

            Accordingly, we dismiss the appeal.                        We dispense with

oral   argument       because    the    facts          and   legal     contentions       are

                                             2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3